AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

﻿

﻿

This EMPLOYMENT AGREEMENT ("Agreement") was originally entered into as of
September 1, 2014 ("Effective Date") and is hereby amended and restated as of
December 15, 2016 by and between Spectrum Brands, Inc., a Delaware corporation,
(the "Company") and Douglas L. Martin ("Executive").

﻿

WHEREAS, the Company desires to employ Executive upon the terms and conditions
set forth herein; and

﻿

WHEREAS, Executive is willing and able to accept such employment on the terms
and conditions set forth herein; and

﻿

WHEREAS, Executive's employment with the Company is expressly conditioned upon
the agreement by Executive to the terms and conditions of such employment as
contained in this Agreement.

﻿

NOW THEREFORE, in consideration of the promises and mutual agreements contained
herein, which include the provision of certain benefits and compensation to
which Executive would not otherwise be entitled or receive, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Executive hereby agree as follows:

﻿

1. Employment Duties and Acceptance.  The Company hereby employs Executive as,
and Executive agrees to serve and accept employment with the Company as,
Executive Vice President and Chief Financial Officer, reporting directly to the
Chief Executive Officer (the "CEO") of the Company.  During the Term (as defined
in Section 2 hereof), Executive shall devote substantially all of his working
time and best efforts to such employment and perform such duties as Executive
Vice President and Chief Financial Officer, including those duties reasonably
assigned by the CEO and/or his representatives.  Executive shall be based at the
Company's world headquarters located at 3001 Deming Way, Middleton, Wisconsin
53562.  In addition, during the Term, Executive agrees to serve without
additional compensation as the Executive Vice President and Chief Financial
Officer of Spectrum Brands Holdings, Inc., a Delaware corporation ("Parent") the
parent company of the Company, and any other subsidiaries or affiliates of the
Company, as reasonably requested by the Company.

2. Term of Employment.  Subject to the termination of employment as set forth in
Section 4 hereof, Executive's employment and appointment hereunder shall be for
a term commencing on September 1, 2014 and expiring eighteen (18) months
thereafter, or on March 1, 2016 (the "Initial Term").  Upon expiration of the
Initial Term and subject to the termination of employment as set forth in
Section 4 hereof, this Agreement shall automatically extend for successive
renewal periods of one (1) year (the "Renewal Term(s)").  The Initial Term and
any Renewal Term shall be collectively referred to as the "Term".



1

QB\42554870.2 

--------------------------------------------------------------------------------

 

3. Compensation and Benefits.  During the Term of this Agreement and provided
Executive's employment has not terminated pursuant to Section 4 hereof, in
consideration for the performance by Executive of his duties hereunder, the
Company shall pay or provide to Executive certain compensation and benefits as
set forth in this Section 3 and such other compensation as the Board of
Directors of the Parent (the "Board") or the Compensation Committee thereof (the
"Compensation Committee") may determine (collectively, "Compensation and
Benefits").  Executive agrees to accept the Compensation and Benefits as set
forth in this Section 3 in full satisfaction for his performance hereunder and
agrees that necessary withholdings for taxes, FICA contributions and the like
shall be deducted from such Compensation.

Base Salary.  Executive shall receive a base salary of Five Hundred Fifty
Thousand Dollars ($550,000) per annum for the duration of the Term (the "Base
Salary"), which Base Salary shall be paid in equal semi-monthly installments in
arrears.  The Compensation Committee may review from time to time the Base
Salary payable to Executive hereunder and may, in its sole discretion, increase
Executive's Base Salary.  Any such increased Base Salary shall be and become the
"Base Salary" for purposes of this Agreement.

Bonus.  Executive shall receive a Management Incentive Plan Bonus for each
fiscal year ending during the Term (commencing with Fiscal Year 2015), payable
annually in arrears, which shall be based on a target of Ninety Percent (90%) of
Base Salary paid during the applicable Fiscal Year, provided the Company
achieves certain annual performance goals as established by the Board and/or
Compensation Committee from time to time (the "Bonus").  The Board may, in its
sole discretion, increase the annual Bonus.  Any such increased annual Bonus
shall be and become the "Bonus" for purposes of this Agreement.  The Bonus shall
be payable in cash in accordance with customary practices, but not later than
the 74th calendar day following the end of the fiscal year to which the Bonus
relates.  Except as specifically set forth herein, as a condition precedent to
the payment of the Bonus, Executive must remain employed with the Company on the
date the Bonus is paid.  Notwithstanding the foregoing, commencing with Fiscal
Year 2015, to the extent that Section 162(m) of the Internal Revenue Code of
1986, as amended (the "Code") may be applicable, such Bonus shall be subject to,
and contingent upon, such shareholder approval as is necessary to cause the
Bonus to qualify as "performance-based compensation" under Section 162(m) of the
Code and the regulations promulgated thereunder as well as approval of this
Section 3(b) by the Compensation Committee of the Company and any other required
committee.

Insurance Coverages.  Executive shall be eligible to participate in such
insurance plans and all other benefits, if any, as are made available from time
to time by the Company to its executive officers, subject to the terms and
conditions of such plans, as may be amended, modified or terminated from time to
time.

Long-Term Incentive Award.  Executive shall be eligible to participate in the
Company's long-term incentive program ("LTI Program").  With respect to Fiscal
2015, Executive shall be provided a Parent restricted stock unit award valued at
$1,500,000 at the time of the award, provided the Company achieves 100% of the
targeted annual performance goals as established by the Board and/or
Compensation Committee and subject to the terms and conditions as established by
the Compensation Committee (the "LTI Award").  Both the grant of



2

QB\42554870.2 

--------------------------------------------------------------------------------

 

the LTI Award and vesting of the earned LTI Award shall be in accord with the
terms and conditions of the Stock Agreement as defined in Section 4(a) and/or
applicable plan (which currently is the Equity Incentive Plan) and subject to
the Compensation Committee's approval.

Additional Equity Program Award.  Executive shall be eligible to participate in
an additional Equity Program Award, which shall be the successor program to the
Spectrum 750 Equity Program (once such program is established), wherein
Executive shall be eligible to receive a Parent restricted stock unit award
valued at $2,000,000 at the time of the award, provided the Company achieves
100% of the targeted performance goals as established by the Board and/or
Compensation Committee for Fiscal Years 2015 and 2016 and subject to the terms
and conditions as established by the Board and/or Compensation Committee (the
"Equity Award").  Both the grant of the Equity Program Award and vesting of the
earned Equity Program Award shall be in accord with the terms and conditions of
the Equity Program Award Plan and/or Stock Agreement as defined in Section 4(a)
and subject to the Compensation Committee's approval.

One-Time Stock Based Award.  Within thirty (30) calendar days following
commencement of employment with the Company and following execution of this
Agreement, Executive shall receive a one-time Parent restricted stock award
valued at $2,500,000 at the time of the award (the "One-Time Award").  The terms
and conditions surrounding this One-Time Award, including the vesting thereof,
shall be governed by a separate and independent Stock Agreement as defined in
Section 4(a).

Relocation Award.  Within thirty (30) calendar days following commencement of
employment with the Company and following execution of this Agreement, Executive
shall receive a relocation award of $500,000 in cash (the "Relocation Award").

Stock Based Awards.  At the sole discretion of the Compensation Committee of the
Board during the Term, Executive may be eligible to receive additional grants of
stock based, restricted stock units, and/or stock option awards.  Any award of
stock, restricted stock units and/or options shall be subject to the terms and
conditions as established by the Compensation Committee of the Board.

Signing Bonus.  Within thirty (30) calendar days following commencement of
employment with the Company and following execution of this Agreement, Executive
shall receive a one-time lump sum payment of Three Hundred Forty-Five Thousand
Dollars ($345,000).

Relocation Benefits.  The Company shall provide Executive with the following
relocation benefits: (i) movement of household goods from Executive's residence
as of the Effective Date to the Madison, Wisconsin area; and (ii) provision of a
Company-funded executive apartment for Executive's use for a period of six (6)
months following Executive's commencement of employment with the Company.  The
terms and conditions of these relocation benefits shall be governed by the
Repayment Agreement.

Vacation.  Executive shall be entitled to four (4) weeks of vacation for
each full year.





3

QB\42554870.2 

--------------------------------------------------------------------------------

 

Executive Annual Physical.  Executive shall be provided the opportunity to
receive a full Executive Physical on an annual basis during the Term of this
Agreement.

Tax, Estate & Planning Assistance.  Within thirty (30) calendar days following
the conclusion of the applicable Fiscal Year (commencing in Fiscal Year 2015)
during the Term of this Agreement, Executive shall receive Twenty Thousand
Dollars ($20,000) for tax, estate and planning assistance.

Executive Lease Program.  Executive shall be entitled to participate in the
Company's Executive Lease Program during the Term.

Other Expenses.  Executive shall be entitled to reimbursement of all reasonable
and documented expenses actually incurred or paid by Executive in the
performance of Executive's duties under this Agreement, upon presentation of
expense statements, vouchers or other supporting information in accordance with
Company policy.  All expense reimbursements and other perquisites of Executive
are reviewable periodically by the Compensation Committee of the Board.

D&O Insurance.  Executive shall be entitled to indemnification from the Company
to the maximum extent provided by law, but not for any action, suit, arbitration
or other proceeding (or portion thereof) initiated by Executive, unless
authorized or ratified by the Board.  Such indemnification shall be covered by
the terms of the Company's policy of insurance for directors and officers in
effect from time to time (the "D&O Insurance").  Copies of the Company's
charter, by-laws and D&O Insurance will be made available to Executive upon
request.

Legal Fees.  The Company shall pay Executive's actual and reasonable legal fees
incurred in connection with the preparation of this Agreement.

4. Termination.

Termination by the Company with Cause.  The Company shall have the right at any
time to terminate Executive's employment hereunder upon written notice upon the
occurrence of any of the following (any such termination being referred to as
termination for "Cause"):

the commission by Executive of any deliberate and premeditated act taken by
Executive in bad faith against the interests of the Company;

Executive has been convicted of, or pleads nolo contendere with respect to any
felony, or of any lesser crime or offense having as its predicate element fraud,
dishonesty or misappropriation of the property of the Company;

the habitual drug addiction or intoxication of Executive which negatively
impacts his job performance or Executive's failure of a company-required drug
test;

the willful failure or refusal of Executive to perform his duties as set forth
herein or the willful failure or refusal to follow the direction of the CEO or
the Board,



4

QB\42554870.2 

--------------------------------------------------------------------------------

 

provided such failure or refusal continues after thirty (30) calendar days of
the receipt of notice in writing from the Board of such failure or refusal,
which notice refers to this Section 4(a) and indicates the Company's intention
to terminate Executive's employment hereunder if such failure or refusal is not
remedied within such thirty (30) day period; or

﻿

Executive materially breaches any of the terms of this Agreement or any other
agreement between Executive and the Company which breach is not cured within
thirty (30) calendar days subsequent to notice from the Company to Executive of
such breach, which notice refers to this Section 4(a) and indicates the
Company's intention to terminate Executive's employment hereunder if such breach
is not cured within such thirty (30) day period.

If such definition of termination for "Cause" set forth above conflicts with
such definition in Executive's time-based or performance based restricted stock
unit or restricted stock award agreements (individually, the "Stock Agreement"
and collectively, the "Stock Agreements"), or any agreements referred to
therein, the definition set forth herein shall control.

﻿

Termination by Company for Death or Disability.  The Company shall have the
right at any time to terminate Executive's employment hereunder upon thirty (30)
calendar days prior written notice upon Executive's inability to perform his
duties hereunder by reason of any mental, physical or other Disability for a
period of at least six (6) consecutive months (for purposes hereof, "Disability"
has the same meaning as in the Company's disability policy), if within thirty
(30) calendar days after such notice of termination is given, Executive shall
not have returned to the full-time performance of his duties.  The Company's
obligations hereunder shall, subject to the provisions of Section 5(b), also
terminate upon the death of Executive.

Termination by Company without Cause.  The Company shall have the right at any
time to terminate Executive's employment for any other reason without Cause upon
ninety (90) calendar days prior written notice or immediately with payment of
base salary in lieu of notice thereof to Executive.  Any failure by the Company
to renew the Term of this Agreement shall be deemed a termination by the Company
without Cause as of the expiration of the Term for all purposes of this
Agreement, unless the failure to renew is because of the Executive's refusal to
renew.

Termination in Connection with a Change in Control.  If in the period that
begins sixty (60) days prior to the occurrence of a Change in Control (or, if
earlier, upon the signing of a definitive agreement to enter into an event that
actually results in a Change in Control) and ends upon the first anniversary of
such Change in Control, Executive's employment is terminated by the Company
without Cause (and not due to death or Disability) or by Executive for Good
Reason (such termination, a "Change in Control Termination"), then the Executive
shall be entitled to the payments, benefits and acceleration of unvested equity
awards as set forth in Section 5(c) below.  For purposes of this Agreement,
"Change in Control" shall have the meaning given it in the Omnibus Stock Plan.

Voluntary Termination by Executive.  Executive shall be entitled to voluntarily
terminate his employment hereunder upon ninety (90) calendar days' prior written



5

QB\42554870.2 

--------------------------------------------------------------------------------

 

notice to the Company.  Any such termination shall be treated as a termination
by the Company for "Cause" under Section 5(a).

Termination by Executive for Good Reason.  Executive shall be entitled to
terminate his employment and appointment hereunder for Good Reason if the
Company fails to remedy the condition creating the Good Reason within thirty
(30) calendar days subsequent to written notice from Executive to the Company,
and any such termination shall be treated as a termination by the Company
without Cause.  Written notice of the existence of the condition creating the
Good Reason termination must be given by the Executive to the Company within
ninety (90) calendar days after the first occurrence of the condition.  For this
purpose, "Good Reason" shall mean:

any material reduction, not consented to by Executive, in Executive's Base
Salary then in effect;

﻿

the relocation, not consented by Executive, of the Company's office at which
Executive is principally employed as of the Effective Date to a location more
than fifty (50) miles from such office, or the requirement by the Company that
Executive be based at an office other than the Company's office at such location
on an extended basis, except for required travel on the Company's business to an
extent substantially consistent with Executive's business travel obligations;

a substantial diminution or other substantive adverse change, not consented to
by Executive, in the nature or scope of Executive's responsibilities,
authorities, powers, functions or duties;

a breach by the Company of any of its material obligations under this Agreement
and the failure of the Company to cure such breach within thirty (30) calendar
days after written notice thereof by Executive; or

the failure of the Company to obtain the agreement for any successor to the
Company to assume and agree to perform this Agreement.

Notice of Termination.  Any termination (except due to the death of Executive)
shall be communicated by Notice of Termination to the other party hereto given
in accordance with Section 8.  For purposes of this Agreement, a "Notice of
Termination" means a written notice given prior to the termination which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive's employment under the provision so indicated
and (iii) if the termination date is other than the date of receipt of such
notice, specifies the termination date of this Agreement (which date shall be
not more than fifteen (15) calendar days after the giving of such notice, unless
a longer notice is required pursuant to another section of this Agreement).  The
failure by any party to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Cause or Good Reason shall not
waive any right of the Company hereunder or preclude the Company from asserting
such fact or circumstance in enforcing its rights under this Agreement.





6

QB\42554870.2 

--------------------------------------------------------------------------------

 

Upon termination of Executive's employment with the Company, unless the Company
requests otherwise, Executive shall be deemed to have resigned, effective
immediately, from all offices, directorships, and other positions he held with
the Company and its affiliates and Executive shall execute any documents
reasonably required to effectuate the foregoing.

5. Effect of Termination of Employment.

Termination by the Company with Cause or Voluntarily by Executive.  If during
the Term, the Executive's employment is terminated by the Company with Cause or
if Executive voluntarily terminates his employment hereunder, Executive's
Compensation and Benefits specified in Section 3 shall cease at the time of such
termination, and Executive shall not be entitled to any compensation specified
in Section 3 which was not required to be paid prior to such termination;
provided, however, that Executive shall be entitled to continue to participate
in the Company's medical benefit plans to the extent required by law.  Upon any
such termination of employment, the Company shall promptly pay to Executive
accrued salary and vacation pay, reimbursement for expenses incurred through the
date of termination in accordance with the Company policy, and accrued benefits
through the Company's benefit plans, programs and arrangements.

Without Cause for Good Reason, Death or Disability, or Upon a Change in
Control.  If during the Term, the Executive's employment is terminated (i) by
the Company without Cause, (ii) by Executive for Good Reason pursuant to Section
4(f), or (iii) by reason of death or by the Company for Disability, Executive's
Compensation and Benefits specified in Section 3 shall cease at the time of such
termination, and Executive shall not be entitled to any compensation specified
in Section 3 which was not required to be paid prior to such
termination.  Without limiting the foregoing and provided Executive executes a
separation agreement with a release of claims agreeable to the Company as
further set forth in Section 5(b)(v) below (to the extent that Executive is
physically and mentally capable to execute such an agreement) within thirty (30)
calendar days of such termination of employment and (y) Executive adheres to the
restrictions set forth in Sections 6 and 7 below, the Company shall pay
Executive the amounts and provide Executive the benefits as follows:

The Company shall pay to Executive as severance, an amount in cash equal (A) one
and one-half (1-1/2) times Executive's Base Salary and (B) one (1) times the
annual Bonus at target pursuant to any annual bonus or annual cash incentive
plan maintained by the Company in respect of the Fiscal Year in which the
termination occurs, such cash amount to be paid to Executive ratably monthly in
arrears over the 18-month period immediately following such
termination.  Additionally, the Company shall promptly pay to Executive, in
cash, following a termination under this Section 5(b), a pro rata portion of the
annual Bonus applicable to the Fiscal Year in which termination occurs based on
the amount Executive would have earned for the Fiscal year in which termination
occurs if Executive's employment had not ceased.  Such pro-ration shall be based
on the number of weeks Executive worked during such fiscal year prior to such
termination divided by 52.  Payment of this pro-rated Bonus amount will be made
in cash at the same time which a Bonus would have been paid to Executive for the
fiscal year in which termination occurs if Executive had not terminated
employment with the Company.  Payments otherwise receivable by Executive
pursuant to this Section 5(b)(i) shall cease



7

QB\42554870.2 

--------------------------------------------------------------------------------

 

immediately upon the discovery by the Company of Executive's breach of the
covenants contained in Sections 6 or 7 hereof. 

For the 18-month period immediately following such termination, the Company
shall arrange to provide Executive and his dependents the additional benefits
specified in Section 3(c) substantially similar to those provided to Executive
and his dependents by the Company immediately prior to the date of termination,
at no greater cost to Executive or the Company than the cost to Executive and
the Company immediately prior to such date.  Benefits otherwise receivable by
Executive pursuant to this Section 5(b)(ii) shall cease immediately upon the
discovery by the Company of Executive's breach of the covenants contained in
Sections 6 or 7 hereof.  In addition, benefits otherwise receivable by Executive
pursuant to this Section 5(b)(ii) shall be reduced to the extent benefits of the
same type are received by or made available to Executive during the 18-month
period following Executive's termination of employment (and any such benefits
received by or made available to Executive shall be reported to the Company by
Executive); provided, however, that the Company shall reimburse Executive for
the excess, if any, of the cost of such benefits to Executive over such cost
immediately prior to the date of termination.

Executive's accrued vacation (determined in accordance with Company policy) at
the time of termination shall be paid as soon as reasonably practicable.

If Executive's employment with the Company terminates during the Term and
Executive is eligible for benefits under this Section 5(b), Executive shall not
be required to seek other employment or to attempt in any way to reduce any
amounts payable to Executive by the Company pursuant to this Section 5, and
there shall be no reduction or offset of such payments following Executive's
obtaining any other employment.

A condition precedent to the Company's obligations to pay the severance and
benefits in Section 5(b)(i) and (ii) shall be the Executive's execution and
delivery within fifty-five (55) days following his termination of employment of
a timely, effective and irrevocable release of claims in favor of the Company
and its Affiliates, in the form provided by the Company (such condition, the
"Release Condition").  If the Executive fails to execute and deliver such
release of claims within such fifty-five (55) day period, or if he revokes such
release as provided therein, then he shall not receive the payments and benefits
provided in Section 5(b)(i) and 5(b)(ii) or any other payment to which he is not
otherwise entitled, except as provided in this Agreement.  Payments and benefits
of amounts which do not constitute nonqualified deferred compensation and are
not subject to Section 409A (as defined below) shall commence five (5) days
after the Release Condition is satisfied and payments and benefits which are
subject to Section 409A shall commence on the 60th day after termination of
employment (subject to further delay, if required pursuant to Section 9(b)
below) provided that the Release Condition is satisfied.

Change in Control Termination.  Upon a Change in Control Termination, Executive
shall be entitled to the payments and benefits as set forth in Section 5(b)
above, and in addition all outstanding unvested time-based equity awards and
performance-based equity awards (at target) shall immediately vest in full, as
provided in the applicable equity award



8

QB\42554870.2 

--------------------------------------------------------------------------------

 

agreement; provided, that as a condition precedent for Executive to be entitled
to these payments, benefits and equity awards, he shall comply with the
provisions of Section 5(b)(v) above.

6. Agreement Not to Compete.

Executive agrees that during the Non-Competition Period (as defined below), he
will not, directly or indirectly, in any capacity, either separately, jointly or
in association with others, as·an officer, director, consultant, agent,
employee, owner, principal, partner or stockholder of any business, or in any
other capacity, provide services of the same or similar kind or nature that he
provides to the Company to, or have a financial interest in (excepting only the
ownership of not more than 1% of the outstanding securities of any class listed
on an exchange or the Nasdaq Stock Market), any competitor of the Company (which
means any person or organization that is in the business of or makes money from
designing, developing, or selling products or services similar to those products
and services developed, designed or sold by the Company); provided, however,
that Executive may provide services to or have a financial interest in a
business that competes with the Company if his employment or financial interest
is with a separately managed or operated division or affiliate of such business
that does not compete with the Company.  The "Non­ Competition Period" is period
of Executive's employment hereunder plus a period of 18 months immediately
thereafter.  In recognition, acknowledgement and agreement that the Company's
business and operations extend throughout North America and beyond, the parties
agree that the geographic scope of this covenant not to compete shall extend to
North America.

Without limiting the generality of Section 6(a) above, Executive further agrees
that during the Non-Competition Period, he will not, directly or indirectly, in
any capacity, either separately, jointly or in association with others, solicit
divert, take away, or attempt to solicit, divert, or take away or otherwise
contact any of the Company's customers with whom Executive had contact,
responsibility for, or had acquired confidential information about by virtue of
his or her employment with the Company at any time during his or her employment,
if such contact is for the general purpose of selling products that satisfy the
same general needs as any products that the Company had available for sale to
its customers during the Non-Competition Period.

Executive agrees that during the Non-Competition Period, he shall not (i)
contact in order to induce, solicit or encourage any person to leave the
Company's employ and (ii) hire any person who is an employee or consultant under
contract with the Company or who was an employee or consultant during the six
(6) month period preceding such activity, without the Company's written
consent.  Nothing in this paragraph is meant to prohibit an employee of the
Company that is not a party to this Agreement from becoming employed by another
organization or person.

The Non-Competition Period shall be tolled by and automatically extended by the
length of a breach by Executive, to the extent permitted by law.  If a court
determines that the foregoing restrictions are too broad or otherwise
unreasonable under applicable law, including with respect to time or space, the
court is hereby requested and authorized by the parties hereto to revise the
foregoing restrictions to include the maximum restrictions allowed under the
applicable law.





9

QB\42554870.2 

--------------------------------------------------------------------------------

 

Executive hereby agrees not to defame or disparage the Company, its affiliates
and their respective officers, directors, members or employees.  Executive
hereby agrees to cooperate with the Company and its affiliates, upon reasonable
request, in refuting any defamatory or disparaging remarks by any third party
made in respect of the Company or its affiliates or their directors, members,
officers or employees.

For purposes of this Section 6 and Section 7 below, the "Company" refers to the
Company, the Parent, and any incorporated or unincorporated affiliates of the
Company.

7. Secret Processes and Confidential Information.

Executive agrees to hold in strict confidence and, except as the Company may
authorize or direct, not disclose to any person or use (except in the
performance of his services hereunder) any confidential information or materials
received by Executive from the Company and any confidential information or
materials of other parties received by Executive in connection with the
performance of his duties hereunder.  For purposes of this Section 7(a),
confidential information or materials shall include existing and potential
customer information, existing and potential supplier information, product
information, design and construction information, pricing and profitability
information, financial information, sales and marketing strategies and
techniques and business ideas or practices.  The restriction on Executive's use
or disclosure of the confidential information or materials shall remain in force
during Executive's employment hereunder and until the earlier of (i) a period of
seven (7) years thereafter or (ii) such information is of general knowledge in
the industry through no fault of Executive or any agent of Executive.  Executive
also agrees to return to the Company promptly upon its request any Company
information or materials in Executive's possession or under Executive's
control.  This Section 7(a) is not intended to preclude Executive from being
gainfully employed by another.  Rather, it is intended to prohibit Executive
from using the Company's confidential information or materials in any subsequent
employment or employment undertaken that is not for the benefit of the Company
during the identified period.

Executive will promptly disclose to the Company and to no other person, firm or
entity all inventions, discoveries, improvements, trade secrets, formulas,
techniques, processes, know-how and similar matters, whether or not patentable
and whether or not reduced to practice, which are conceived or learned by
Executive during the period of Executive's employment with the Company, either
alone or with others, which relate to or result from the actual or anticipated
business or research of the Company or which result, to any extent, from
Executive's use of the Company's premises or property (collectively called the
"Inventions").  Executive acknowledges and agrees that all the Inventions shall
be the sole property of the Company, and Executive hereby assigns to the Company
all of Executive's rights and interests in and to all of the Inventions, it
being acknowledged and agreed by Executive that all the Inventions are works
made for hire.  The Company shall be the sole owner of all domestic and foreign
rights and interests in the Inventions.  Executive agrees to assist the Company
at the Company's expense to obtain and from time to time enforce patents and
copyrights on the Inventions.

Upon the request of, and, in any event, upon termination of Executive's
employment with the Company for any reason, Executive shall promptly deliver to
the Company



10

QB\42554870.2 

--------------------------------------------------------------------------------

 

all documents, data, records, notes, drawings, manuals and all other tangible
information in whatever form which pertains to the Company, and Executive will
not retain any such information or any reproduction or excerpt thereof.  Nothing
in this Agreement or elsewhere shall prevent Executive from retaining his desk
calendars, address book and rolodex.

Nothing in this Section 7 diminishes or limits any protection granted by law to
trade secrets or relieves Executive of any duty not to disclose, use or
misappropriate any information that is a trade secret for as long as such
information remains a trade secret.

8. Notices.  All notices or other communications hereunder shall be in writing
and shall be deemed to have been duly given (a) when delivered personally, (b)
upon confirmation of receipt when such notice or other communication is sent by
facsimile or telex, (c) one (1) business day after delivery to an overnight
delivery courier, or (d) on the fifth (5th) calendar day following the date of
deposit in the United States mail if sent first class, postage prepaid, by
registered or certified mail.  The addresses for such notices shall be as
follows:

For notices and communications to the Company:

Spectrum Brands, Inc.
3001 Deming Way

Middleton, Wisconsin 53562

Facsimile: (608) 278-6363
Attention: General Counsel

﻿

For notices and communications to Executive: at the address set forth in the
records of the Company, as updated at the request of Executive from time to
time.

Any party hereto may, by notice to the other, change its address for receipt of
notices hereunder.

﻿

9. Section 409A.

This Agreement is intended to satisfy the requirements of Section 409A of the
Code ("Section 409A") with respect to amounts, if any, subject thereto and shall
be interpreted and construed and shall be performed by the parties consistent
with such intent.  This Agreement may be amended at any time, without the
consent of Executive, to avoid the application of Section 409A in a particular
circumstance or to satisfy any of the requirements under Section
409A.  Notwithstanding the foregoing, Executive shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on or
for the account of Executive in connection with payments and benefits provided
in accordance with the terms of this Agreement (including any taxes and
penalties under Section 409A of the Code), and neither the Company nor any of
its affiliates shall have any obligation to indemnify or otherwise hold
Executive (or any beneficiary) harmless from any or all of such taxes or
penalties.

Notwithstanding anything in this Agreement to the contrary, the following
special rule shall apply, if and to the extent required by Section 409A, in the
event that (i) Executive is deemed to be a "specified employee" within the
meaning of Section



11

QB\42554870.2 

--------------------------------------------------------------------------------

 

409A(a)(2)(B)(i), (ii) amounts or benefits under this Agreement or any other
program, plan or arrangement of the Company or a controlled group affiliate
thereof are due or payable on account of "separation from service" within the
meaning of Treasury Regulations Section l.409A-l(h) and (iii) Executive is
employed by a public company or a controlled group affiliate thereof: no
payments hereunder that are "deferred compensation" subject to Section 409A
shall be made to Executive prior to the date that is six (6) months after the
date of Executive's separation from service or, if earlier, Executive's date of
death; following any applicable six (6) month delay, all such delayed payments
will be paid in a single lump sum on the earliest permissible payment date.

Any payment or benefit due upon a termination of Executive's employment that
represents a "deferral of compensation" within the meaning of Section 409A shall
be paid or provided to Executive only upon a "separation from service," as
defined in Treas. Reg. § l.409A­ l(h).  Each payment made under this Agreement
shall be deemed to be a separate payment for purposes of Section 409A.  Amounts
payable under this Agreement shall be deemed not to be a "deferral of
compensation" subject to Section 409A to the extent provided in the exceptions
in Treasury Regulation §§ l.409A-l(b)(4) ("short-term deferrals") and (b)(9)
("separation pay plans," including the exception under subparagraph (iii)) and
other applicable provisions of Treasury Regulation § l.409A-1 through A-6.

Notwithstanding anything to the contrary in Agreement, any payment or benefit
under this Agreement or otherwise that is exempt from Section 409A pursuant to
Treasury Regulation § l.409A-l(b)(9)(v)(A) or (C) (relating to certain
reimbursements and in-kind benefits) shall be paid or provided to Executive only
to the extent that the expenses are not incurred, or the benefits are not
provided, beyond the last day of the second calendar year following the calendar
year in which Executive's "separation from service" occurs; and provided further
that such expenses are reimbursed no later than the last day of the third
calendar year following the calendar year in which Executive's "separation from
service" occurs.  To the extent any indemnification payment, expense
reimbursement, or the provision of any in-kind benefit is determined to be
subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such indemnification payment or expenses eligible
for reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the indemnification payment or provision of in-kind benefits or
expenses eligible for reimbursement in any other calendar year (except for any
life-time or other aggregate limitation applicable to medical expenses), and in
no event shall any indemnification payment or expenses be reimbursed after the
last day of the calendar year following the calendar year in which Executive
incurred such indemnification payment or expenses, and in no event shall any
right to indemnification payment or reimbursement or the provision of any
in-kind benefit be subject to liquidation or exchange for another benefit.

10. General.

Dispute Resolution.  In the event of any dispute or claim relating to or arising
out of this Agreement, including without limitation, any claims of breach of
contract or unlawful employment discrimination, other than relating to Sections
6 and 7 of this Agreement (collectively "Disputes"), such Disputes will be
resolved by binding arbitration conducted by the American Arbitration
Association ("AAA") in Madison, Wisconsin, in accordance with the



12

QB\42554870.2 

--------------------------------------------------------------------------------

 

AAA's National Rules for the Resolution of Employment Disputes.  The party
seeking arbitration shall be entitled to the recovery of its attorney's fees and
costs incurred in such arbitration provided that such party prevails at
arbitration.  The parties mutually agree that the arbitrator shall have no
authority to award punitive or exemplary damages to the prevailing party.  Each
party shall pay fifty percent (50%) of the cost of the arbitration, except as
provided below.  Within 20 days of the conclusion of the arbitration hearing,
the arbitrator shall prepare written findings of fact and conclusions of
law.  Any arbitration costs and expenses that are unique to arbitration or are
in excess of the costs of filing the same claim in a court of competent
jurisdiction shall be borne by the Company.  THE PARTIES EXPRESSLY WAIVE THEIR
RIGHT TO A JURY TRIAL.

Claims under Section 6 or 7.  With respect to any controversy, claim or dispute
under Section 6 or 7 of this Agreement, the Parties each hereby irrevocably
submits to the exclusive jurisdiction of any court of the United States located
in the State of Delaware or in a State Court in Delaware  Except as otherwise
specifically provided in this Agreement, the Parties undertake not to commence
any suit, action or proceeding based on any dispute between them that arises out
of or relates to Section 6 or 7 of Agreement in a forum other than a forum
described in this Section 10 provided, however, that nothing herein shall
preclude either Party from bringing any suit, action or proceeding in any other
court for the purposes of enforcing the provisions of this Section 10 or
enforcing any judgment obtained by the Company.  The agreement of the Parties to
the forum described in this Section 10 is independent of the law that may be
applied in any suit, action, or proceeding, and the Parties agree to such forum
even if such forum may under applicable law choose to apply non-forum law.  The
Parties waive, to the fullest extent permitted by applicable law, any objection
which they now or hereafter have to personal jurisdiction or to the laying of
venue of any such suit, action or proceeding brought in an applicable court
described in Section 10, and the Parties agree that they shall not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from any such court.  The Parties agree that, to the fullest extent permitted by
applicable law, a final and non-appealable judgment in any suit, action or
proceeding brought in any applicable court described in Section 10 shall be
conclusive and binding upon the Parties and may be enforced in any other
jurisdiction.

Waiver of Jury Trial; Service.  THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY
RIGHT TO A JURY TRIAL.  Each of the Parties hereto agrees that this Agreement
involves at least $100,000 and that this Agreement has been entered into in
express reliance on Section 2708 of Title 6 of the Delaware Code.  Each of the
Parties hereto irrevocably and unconditionally agrees (i) that service of
process may be made on such Party by mailing copies of such process to such
Party at such Party's address as specified in Section 8 that service made
pursuant to clause (i) above shall, to the fullest extent permitted by
applicable law, have the same legal force and effect as if served upon such
Party personally within the State of Delaware.

Governing Law.  All matters relating to the interpretation, construction,
application, validity, and enforcement of this Agreement will be governed by the
laws of the State of Delaware without giving effect to any choice or conflict of
law provision or rule, whether of the State of Delaware or any other
jurisdiction, that would cause the application of laws of any jurisdiction other
than the State of Delaware.





13

QB\42554870.2 

--------------------------------------------------------------------------------

 

Amendment; Waiver.  This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument executed by all of the parties hereto or, in the case of a
waiver, by the party waiving compliance.  The failure of any party at any time
or times to require performance of any provision hereof shall in no manner
affect the right at a later time to enforce the same.  No waiver by any party of
the breach of any term or covenant contained in this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.

Successors and Assigns.  This Agreement shall be binding upon Executive, without
regard to the duration of his employment by the Company or reasons for the
cessation of such employment, and inure to the benefit of his administrators,
executors, heirs and assigns, although the obligations of Executive are personal
and may be performed only by him.  This Agreement shall also be binding upon and
inure to the benefit of the Company and its subsidiaries, successors and
assigns, including any corporation with which or into which the Company or its
successors may be merged or which may succeed to their assets or business.

﻿

Entire Agreement.  This Agreement and the schedule hereto constitute the entire
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior negotiations, discussions, writings and agreements
between them with respect to the subject matter hereof, including, but not
limited to the offer letter dated August 8, 2014.  Counterparts.  This Agreement
may be executed in several counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same
instrument.  Signatures delivered by facsimile (including by "pdf ') shall be
deemed effective for all purposes.

Non-exclusivity of Rights.  Nothing in this Agreement shall prevent or limit
Executive's continuing or future participation during his employment hereunder
in any benefit, bonus, incentive or other plan or program provided by the
Company or any of its affiliates and for which Executive may qualify, except for
any severance plan, program, policy or arrangement.  Amounts which are vested
benefits or which Executive is otherwise entitled to receive under any plan or
program of the Company or any affiliated company at or subsequent to the date of
Executive's termination of employment with the Company shall, subject to the
terms hereof or any other agreement entered into by the Company and Executive on
or subsequent to the date hereof, be payable in accordance with such plan or
program.

Mitigation.  In no event shall Executive be obligated to seek other employment
by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement.  Equitable Relief.  Executive expressly agrees
that breach of any provision of Sections 6 or 7 of this Agreement would result
in irreparable injuries to the Company, that the remedy at law for any such
breach will be inadequate and that upon breach of such provisions, the Company,
in addition to all other available remedies, shall be entitled as a matter of
right to injunctive relief in any court of competent jurisdiction without the
necessity of posting bond or proving the actual damage to the Company.  If the
Company or one of its affiliates shall institute any action or proceeding to
enforce any such restrictive covenant, Executive hereby waives the claim or
defense that the Company or such affiliate has an adequate



14

QB\42554870.2 

--------------------------------------------------------------------------------

 

remedy at law and agrees not to assert in any such action or proceeding the
claim or defense that the Company has an adequate remedy at law.  The foregoing
shall not prejudice the Company's right to seek any other relief to which it may
be entitled.

Severability.  Sections 6(a), 6(b), 6(c), 7(a), 7(b) and 10(i) of this Agreement
shall be considered separate and independent from the other sections of this
Agreement and no invalidity of any one of those sections shall affect any other
section or provision of this Agreement.  However, because it is expressly
acknowledged that the pay and benefits provided under this Agreement are
provided, at least in part, as consideration for the obligations imposed upon
Executive under Sections 6(a), 6(b), 6(c), 7(a) and 7(b), should Executive
challenge those obligations or any court of competent jurisdiction determine
that any of the provisions under these Sections is unlawful or unenforceable,
such that Executive need not honor those provisions, then Executive shall not
receive the pay and benefits, provided for in this Agreement following
termination, (or if he has already received severance pay or benefits, Executive
shall be required to repay such severance pay and benefits to the Company within
ten (10) calendar days of written demand by the Company) if otherwise available
to Executive, irrespective of the reason for the end of Executive's
employment.  Except as set forth in the preceding two sentences, if any
provision of this Agreement or the application thereof is held invalid, the
invalidity shall not affect other provisions or applications of this Agreement
which can be given effect without the invalid provisions or applications and to
this end the provisions of this Agreement are declared to be severable.

No Construction Against Drafter.  The parties acknowledge and agree that each
party has reviewed and negotiated the terms and provisions of this Agreement and
has had the opportunity to contribute to its revision.  Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement.  Rather,
the terms of this Agreement shall be construed fairly as to both parties and not
in favor or against either party.

Cooperation.  Executive agrees to cooperate with the Company, during the Term
and for the six (6) years immediately thereafter, by being reasonably available
to testify on behalf of the Company or any Affiliate in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and to
assist the Company, or any Affiliate, in any such action, suit or proceeding, by
providing information and meeting and consulting at mutually agreeable times and
places with the Board or its representatives or counsel, or representatives or
counsel to the Company, or any Affiliate, as reasonably requested; provided that
such obligation to cooperate does not unreasonably interfere with Executive's
business or personal affairs.  The Company agrees to reimburse Executive for all
reasonable expenses incurred by Executive in connection with his provision of
testimony or assistance or other cooperation contemplated by this Section.

Tax Withholding.  The Company and its affiliates may withhold from any amounts
payable to Executive hereunder all federal, state, city, foreign or other taxes
that the Company may reasonably determine are required to be withheld pursuant
to any applicable law or regulation (it being understood that Executive shall be
responsible for payment of all taxes in respect of the payments and benefits
provided herein).





15

QB\42554870.2 

--------------------------------------------------------------------------------

 

Headings.  The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

Representations of Executive.  Executive represents, warrants and covenants that
as of the date hereof and as of the date Executive commences employment with the
Company:  (i) Executive has the full right, authority and capacity to enter into
this Agreement and perform Executive's obligations hereunder, (ii) Executive is
not bound by any agreement that conflicts with or prevents or restricts the full
performance of Executive's duties and obligations to the Company hereunder
during or after the Term and (iii) the execution and delivery of this Agreement
shall not result in any breach or violation of, or a default under, any existing
obligation, commitment or agreement to which Executive is subject.

Clawback.  The Executive acknowledges that to the extent required by applicable
law (including without limitation Section 304 of the Sarbanes Oxley Act and
Section 954 of the Dodd Frank Act) or by applicable award agreement, the Bonus
and other incentive compensation shall be subject to any required clawback,
forfeiture, recoupment or similar requirement.

[Signature page follows]





16

QB\42554870.2 

--------------------------------------------------------------------------------

 



﻿

IN WITNESS WHEREOF, the parties have executed this amended and restated
Agreement as of the date first above written.

﻿

﻿

SPECTRUM BRANDS HOLDINGS, INC.

﻿

﻿

By: 

Nathan E. Fagre

Senior Vice President, General Counsel, and Secretary

﻿

﻿

SPECTRUM BRANDS, INC.

﻿

 

By: 

Nathan E.  Fagre
Senior Vice President, General Counsel, and Secretary

﻿

EXECUTIVE:

﻿

﻿



Douglas L.  Martin

 

﻿

﻿

﻿



17

QB\42554870.2 

--------------------------------------------------------------------------------